IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00104-CR

WILLIAM C. WEBB,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                         From the 54th District Court
                          McLennan County, Texas
                  Trial Court No. 2012-675-C2 & 2012-678-C2


                          MEMORANDUM OPINION


      William C. Webb’s pro se appeal of the trial court’s denial of his motion for

recusal is dismissed for lack of jurisdiction. See Abbott v. State, 271 S.W.3d 694, 696-97

(Tex. Crim. App. 2008) (stating that standard for determining appellate jurisdiction in

criminal case is not whether appeal is precluded by law, but whether appeal is

authorized by law); Ahmad v. State, 158 S.W.3d 525, 526 (Tex. App.—Fort Worth 2004,

pet. ref’d) (“The courts of appeals do not have jurisdiction to review interlocutory
orders unless that jurisdiction has been expressly granted by law.”) (quoting Apolinar v.

State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991)).




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed April 11, 2013
Do not publish
[CR25]




Webb v. State                                                                      Page 2